Case: 12-51099       Document: 00512389453         Page: 1     Date Filed: 09/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 27, 2013
                                     No. 12-51099
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MARCOS GONZALEZ, and those other inmates similarly situated in the
custody of the Attorney General,

                                                  Plaintiff-Appellant

v.

J. MCLAUGHLIN, Clinical Director, in his official and/or individual capacity,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-582


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Marcos Gonzalez, federal prisoner # 65613-079, appeals from the district
court’s grant of summary judgment in favor of Dr. J. McLaughlin on his claims
of deliberate indifference to serious medical needs. Gonzalez’s claims amount
to a disagreement with the medical care he received, which is not actionable
under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971). See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51099   Document: 00512389453     Page: 2   Date Filed: 09/27/2013

                                No. 12-51099

Gonzalez has abandoned all other claims by failing to brief them adequately.
See Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008); Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Accordingly, the judgment of the district court is AFFIRMED.
McLaughlin’s motion for summary affirmance and his alternative motion for an
extension of time to file a brief are DENIED as moot.




                                      2